Citation Nr: 0525072	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and February 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The July 2001 rating 
decision determined that the appellant had submitted new and 
material evidence to reopen the claim of service connection 
for bilateral hearing loss and denied the claim on the 
merits.  The February 2002 rating decision denied the 
appellant's request to reopen a previously denied claim of 
service connection for varicose veins.  

In December 2003, the Board denied reopening the claim of 
service connection for varicose veins.  In that same 
decision, the Board reopened the claim of service connection 
for bilateral hearing loss.  Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996) (The Board has a legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen the previously denied claim).  After a de 
novo review by the Board, the claim of service connection for 
bilateral hearing loss was denied on the merits.  

The appellant appealed the December 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a July 2005 Order, the Court vacated that part 
of the December 2003 Board decision which held that new and 
material evidence had not been received to reopen a claim for 
service connection for varicose veins, and which denied and 
denied a reopened claim for service connection for bilateral 
hearing loss.  These matters were remanded to the Board for 
action consistent with the directives contained in a Joint 
Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In the Joint Motion granted by the Court's July 2005 Order, 
it was stated that the most recent VA examination relative to 
the etiology of the veteran's hearing loss was inadequate.  
Further, it was noted that the veteran reported treatment at 
Iron Mountain VA medical center, including for varicose 
veins, and that reports of such treatment are not of record.  

This matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions: 

1.  Issue VCAA notice letters in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent, relative to each issue 
on appeal.  The appellant and his 
representative should be advised of the 
information and evidence necessary to 
substantiate each claim, to include which 
evidence will be retrieved by VA; and 
which evidence, if any, he is expected to 
obtain and submit.  The veteran should be 
requested to provide any evidence in his 
possession that pertains to the claims.  

2.  Contact the veteran and request the 
name(s), and dates of treatment, for all 
VA medical facilities, to include 
outpatient clinics, and private medical 
providers, from which he has received 
treatment for any disability at issue, 
following separation from service.  After 
securing any necessary authorizations for 
release of this information, VA should 
seek to obtain copies of all treatment 
records referred to by the appellant, not 
already of record, to include from Iron 
Mountain VA medical center, Iron Mountain 
Menominee Base Clinic, and VA Hospital at 
Woods.  The veteran should be advised of 
any unsuccessful attempt to obtain 
referenced clinical treatment reports, 
and such should be documented in the 
claims folder.  

3.  The veteran should be scheduled for a 
VA examination, conducted by an 
appropriate specialist, to determine the 
nature and etiology of any current 
bilateral hearing loss disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
appellant's bilateral hearing loss is 
etiologically related to, or aggravated 
by, his active military service.  The 
examiner is specifically requested to 
reconcile his opinion with the findings 
in service, post service medical records, 
and the post service medical opinions of 
Dr. Reinke, Dr. Gromer, Dr. Mills, Dr. 
Hnatuk, as well as VA examinations dated 
in March 1974, March 2001 and April 2001, 
in supporting his opinion or refuting any 
other opinion previously expressed.  The 
rationale for the opinion expressed 
should be fully explained and supported 
by evidence in the record.  

4.  After the development requested above 
has been completed to the extent 
possible, and after accomplishing any 
additional development deemed to be 
necessary, the RO should again review the 
record and adjudicate the appellant's 
claims of (1) whether new and material 
evidence has been received to reopen a 
claim of service connection for varicose 
veins, and (2) entitlement to service 
connection for bilateral hearing loss.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


